In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 

No. 13‐2501 
IN THE MATTER OF: 
       NEW ENERGY CORPORATION 
                                                                         
APPEAL OF: 
     NATURAL CHEM HOLDINGS, LLC 
                                  ____________________ 

               Appeal from the United States District Court for the 
               Northern District of Indiana, South Bend Division. 
                 No. 3:13‐CV‐224 — Robert L. Miller, Jr., Judge. 
                                  ____________________ 

     ARGUED JANUARY 10, 2014 — DECIDED JANUARY 15, 2014 
                  ____________________ 

   Before  FLAUM  and  EASTERBROOK,  Circuit  Judges,  and 
GRIESBACH, District Judge.* 
    EASTERBROOK, Circuit Judge. New Energy Corp. operated 
an  ethanol  plant  in  South  Bend,  Indiana.  After  entering 
bankruptcy, it proposed to sell most of its assets by auction. 
One  was  held  on  January  31,  2013.  The  winning  bid  of  $2.5 
million  came  from  a  joint  venture  of  Maynards  Industries 

                                                 
* Of the Eastern District of Wisconsin, sitting by designation. 
No. 13‐2501                                                          2 

(1991) Inc. and Biditup Auctions Worldwide, Inc. New Ener‐
gy asked the bankruptcy court to confirm this result; so did 
the  United  States  Trustee,  as  representative  of  all  creditors, 
and  the  Department  of  Energy,  the  largest  single  creditor. 
Only  Natural  Chem  Holdings  opposed  confirmation  of  the 
sale,  contending  that  establishment  of  the  joint  venture 
amounted to collusion that spoiled the auction. 
    Bankruptcy Judge Dees confirmed the sale and denied a 
motion to reconsider that order because, among other things, 
Natural  Chem  had  not  participated  in  the  auction  and  thus 
could not have been harmed. 2013 Bankr. LEXIS 3665 (Bankr. 
N.D. Ind. Feb. 26, 2013). Natural Chem did not ask for a stay 
in the bankruptcy court, and the sale closed. A district judge 
affirmed  the  bankruptcy  court’s  conclusion,  observing 
among  other  things  that  after  the  closing  only  a  protest  by 
the  trustee  permits  a  sale  to  be  undone  on  the  ground  that 
“the  sale  price  was  controlled  by  an  agreement  among  po‐
tential bidders at such sale”. 11 U.S.C. §363(n). The trustee is 
satisfied with the outcome. 
    Natural  Chem’s  appellate  brief  wants  us  to  proceed  as 
ombudsmen,  fixing  problems  brought  to  our  attention  by  a 
public‐spirited  observer.  That  is  not  how  §363  of  the  Bank‐
ruptcy Code works, however, nor is it an approach that Arti‐
cle III of the Constitution permits. The first question is stand‐
ing: has Natural Chem suffered a redressable injury as a re‐
sult of the conduct about which it complains? The bankrupt‐
cy  and  district  judges  thought  not,  concluding  that  Natural 
Chem  had  not suffered an injury and that,  because  of §363, 
any injury is not redressable. 
   To qualify for the auction, a potential bidder had to post 
a bond of $250,000. Natural Chem did not do so. As a result, 
3                                                      No. 13‐2501 

it cannot have been injured as a bidder by the auction’s out‐
come;  it  was  not  going  to  prevail  no  matter  what  the  other 
bidders did. Nor could it have been injured as a creditor that 
stood  to  receive  a  reduced  payout:  Natural  Chem  is  not 
among New Energy’s creditors. 
     Natural Chem says that it did not post the bond because, 
under the auction’s terms, if it had been the high bidder and 
not come up with at least $3 million (or the value of the win‐
ning  bid,  if  lower)  as  soon  as  the  sale  was  approved,  the 
bond would have been forfeited as partial compensation for 
the  creditors’  losses  from  delay  (New  Energy  was  losing 
money)  and  the  need  to  rerun  the  auction.  Natural  Chem 
wanted  to  propose  leasing  the  plant  for  a  year  with  an  op‐
tion to buy it for $4 million or more. The structure of its pro‐
posed offer was incompatible with a requirement of cash up 
front. Yet bankruptcy courts are entitled to require cash bids, 
rather than complex and hard‐to‐value bids including leases 
and options. Cash bids are comparable; the sort of bid Natu‐
ral  Chem  wanted  to  make  could  not  easily  have  been  com‐
pared against others. Natural Chem chose not to play by the 
auction’s  rules.  That  was  its  right—but,  because  it  did  not 
bid, it also was not harmed by the outcome. Thus In re Colo‐
ny Hill Associates, 111 F.3d 269 (2d Cir. 1997), does not assist 
Natural  Chem.  Colony  Hill  dealt  with  a  situation  in  which 
lack  of  notice  plus  a  rival’s  misconduct  prevented  a  person 
from bidding; Natural Chem’s own choices led it not to bid. 
    Natural  Chem  also  misunderstands  why  collusion 
among  bidders  is  forbidden.  Collusion  is  a  form  of  monop‐
sony that depresses the price realized at auctions. Collusion 
by two bidders would have made it easier for Natural Chem 
to  secure  the  property.  A  reduction  in  the  high  bid  would 
No. 13‐2501                                                             4 

have harmed New Energy’s creditors, not Natural Chem. Cf. 
Brunswick  Corp.  v.  Pueblo  Bowl‐O‐Mat,  Inc.,  429  U.S.  477 
(1977).  This  is  why,  under  §363(n),  the  trustee  rather  than  a 
bidder  is  the  right  party  to  protest  collusive  sales.  Natural 
Chem’s  proposal  that  we  disregard  what  it  views  as  an  un‐
necessary  technical  limitation  on  post‐auction  relief  runs 
smack  into  the  Supreme  Court’s  insistence  that  judges  im‐
plement  the  Bankruptcy  Code  as  written,  rather  than  make 
changes  that  they  see  as  improvements.  See,  e.g.,  RadLAX 
Gateway  Hotel,  LLC  v.  Amalgamated  Bank,  132  S.  Ct.  2065 
(2012). 
    Thus  Natural  Chem  lacks  standing  for  two  independent 
reasons:  it  did  not  bid  at  the  auction,  and  had  it  done  so  it 
would  have  been  helped  rather  than  harmed  if  the  conduct 
of  which  it  complains  were  indeed  collusive.  Not  that 
agreement among bidders necessarily deserves opprobrium. 
Joint ventures have the potential to improve productivity as 
well  as  the  potential  to  affect  prices;  that’s  why  in  antitrust 
law they are analyzed under the Rule of Reason rather than 
a rule of per se illegality. See, e.g., Polk Bros., Inc. v. Forest City 
Enterprises, Inc., 776 F.2d 185 (7th Cir. 1985); Rothery Storage & 
Van Co. v. Atlas Van Lines, Inc., 792 F.2d 210 (D.C. Cir. 1986); 
United  States  v.  Addyston  Pipe  &  Steel  Co.,  85  F.  271,  280–83 
(6th  Cir.  1898)  (Taft,  J.),  affirmed,  175  U.S.  211  (1899).  All 
Natural  Chem  offered  to  show  is  that  two  other  bidders 
formed a joint venture; this is short of establishing forbidden 
collusion.  Perhaps  the  agreement  increased  the  price  real‐
ized—which  could have harmed  Natural Chem (had it bid) 
but  would  have  helped  New  Energy’s  creditors  and  would 
have  been  a  reason  to  confirm  the  sale  rather  than  set  it 
aside. 
5                                                     No. 13‐2501 

    The  potential  benefits  of  joint  ventures  supply  another 
reason  why  Natural  Chem  cannot  prevail.  Section  363(m) 
provides that even the reversal of an order of sale “does not 
affect the validity of a sale or lease under such authorization 
to an entity that purchased or leased such property in good 
faith,  whether  or  not  such  entity  knew  of  the  pendency  of 
the appeal, unless such authorization and such sale or lease 
were stayed pending appeal.” This sale was not stayed, and 
the bankruptcy judge found that the winning bidder acted in 
good faith. That finding is not clearly erroneous or an abuse 
of discretion and would be fatal to Natural Chem’s protest if 
it had standing—which it does not. 
                                                        AFFIRMED